Citation Nr: 1644460	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a back disability, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for bladder disorder, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected posttraumatic disorder (PTSD).
7.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to herbicide exposure and service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to January 1971.

These matters are on appeal from September 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and Cleveland, Ohio, respectively.  Jurisdiction was subsequently transferred to RO in Atlanta, Georgia.

The Veteran requested to be afforded a Board hearing on his June 2013 VA Form 9, scheduled for February 2016.  However, he failed to appear.  Without good cause being shown for the failure to appear the Board finds that his hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704 (d) (2015).

In a September 2016 Brief, the Veteran waived initial RO consideration of additional evidence added to the record following the issuance of the June 2013 Statement of the Case (SOC).  38 C.F.R. § 20.1304 (c) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a skin disorder, erectile dysfunction, back disability, hypertension, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a kidney disorder or bladder disorder, at this time.



CONCLUSION OF LAW

The criteria for service connection for a kidney disorder and a bladder disorder are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, with regard to the claims for service connection for a kidney disorder, and bladder disorder, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that a VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's claimed kidney disorder and bladder disorder.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, as addressed in further detail below, the only evidence of currently diagnosed kidney and bladders disorders is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that he has a kidney and bladder disorder, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Moreover, the fact that there is currently no diagnosis of either a kidney or bladder disorder despite the passage of many years after service makes it highly unlikely that any current marginally supported diagnosis could somehow be related to service.  Accordingly, the Board finds that referral for a VA medical examination or opinion as to these claims is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  However, these diseases do not include genitourinary disabilities (i.e., kidney disorders, bladder disorder).  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his genitourinary disabilities to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for kidney, and bladder disorders.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Kidney and bladder disorders

The Veteran contends that he has kidney and bladder disorders that are related to his service, including herbicide exposure during service.

However, the Veteran's service treatment records (STRs) are void of findings, complaints, symptoms, or a diagnosis of a kidney or bladder disorder.
Post service, VA medical records do not indicate a diagnosed kidney or bladder disorder.

With regard to the claim for service connection for a kidney disorder, while the post-service treatment records include an August 2014 report which indicates a laboratory finding of mildly elevated serum creatinine, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Mildly elevated serum creatinine is a laboratory finding that is not itself a disability for which service connection can be granted.

With regard to the claims for service connection for a bladder disorder, VA treatment records include a January 2008 Agent Orange examination which reflects a history of urinary frequency.  However, a bladder disorder has not been diagnosed.  

In this regard, there is no medical evidence of a kidney disorder or bladder disorder, either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran has complained of urinary frequency, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a kidney disorder or bladder disorder.

In any event, even if kidney and bladder disorders had been diagnosed, this would not provide a basis to the grant as there is no evidence of an etiological relationship between any claimed kidney and bladder disorders and the Veteran's service more than three decades ago.

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  

Accordingly, the claims for service connection for kidney and bladder disorders must be denied.


ORDER

Service connection for a kidney disorder is denied.

Service connection for a bladder disorder is denied.


REMAND

Unfortunately, with regard to the claims for service connection for a back disability, hypertension, and obstructive sleep apnea, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the back disability claim, the STRs are void of finding, complaints, symptoms, or any diagnosis of a back disability.  Post-service, VA treatment records include a September 2014 report which indicates a complaint of chronic low back pain treated by a private physician.  However, there are no private treatment reports of record related to treatment of any diagnosed back disability.  Accordingly, these records must be obtained on remand.

With regard to the claims for service connection for hypertension secondary to service-connected PTSD and exposure to herbicide, as the evidence of record does not contain a VA medical examination or medical opinion as to whether the Veteran's hypertension is related to his service-connected PTSD, a remand is required to determine the nature and etiology of any currently diagnosed hypertension.

With regard to his claim for service connection for obstructive sleep apnea, the record includes a March 2016 VA PTSD examination which reflects a chronic sleep impairment related to his psychiatric disorder and a diagnosis of a nightmare disorder with associated sleep apnea.  In this regard, as it is unclear whether he has a sleep disorder that is a symptom of his PTSD or a separately diagnosed sleep disorder that has been aggravated by his PTSD, a remand is required to determine the nature and etiology of any currently diagnosed sleep disorder.

Finally, with respect to the claims for service connection for a skin disorder and erectile dysfunction, since the record does contain evidence of treatment and evaluation for dermatitis in 2008 and a recent diagnosis of erectile dysfunction, the Board finds that etiology examinations should also be provided to the Veteran with respect to these claims.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records pertinent to his back disability.

2.  Obtain all outstanding VA medical records related to the Veteran's hypertension, erectile dysfunction, skin disability, back disability, and sleep disorder, dated from May 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran is asked to obtain private and VA treatment records himself and/or inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3.  After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any hypertension.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Is it at least as likely as not (a 50 percent probability or greater) that any current hypertension, had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide exposure?
 
 b) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed hypertension is (a) proximately due to or the result of the Veteran's service-connected PTSD, or is (b) aggravated or permanently worsened by his service-connected PTSD.  If it is determined that the hypertension is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

4.  Schedule an appropriate VA examination to determine the nature and etiology of any sleep disorder, erectile dysfunction, and skin disorder.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose any current sleep disorder, including obstructive sleep apnea, erectile dysfunction, and skin disorder.

b) Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed sleep disorder, to include obstructive sleep apnea, erectile dysfunction, or skin disorder had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide exposure?

c) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed sleep disorder, to include obstructive sleep apnea is (a) proximately due to or the result of the Veteran's service-connected PTSD, or (b) aggravated or permanently worsened by his service-connected PTSD.  If it is determined that the sleep disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


